Citation Nr: 1617450	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a cervical spine disability. 

2.  Whether new and material evidence has been received to reopen service connection for a left wrist disability (claimed as a nerve condition).  

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a left wrist disability (claimed as a nerve condition). 

5.  Entitlement to service connection for a bilateral shoulder disability. 

6.  Entitlement to service connection for a bilateral knee disability.  

7.  Entitlement to service connection for a left arm disability (claimed as a nerve condition).  


REPRESENTATION

The Veteran is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably in the Army National Guard and Army Reserve from September 1978 to February 1982, with periods of active duty for training (ACDUTRA) from September 2, 1978 to October 2, 1978 and from July 13, 1980 to July 27, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied reopening service connection for a cervical spine disability, and denied service connection for a nerve disability of the left arm and wrist, bilateral shoulder disability, and bilateral knee disability.  

In November 2013, the Veteran testified at a Board Videoconference hearing in Los Angeles, California, before another Veterans Law Judge who has since retired, sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was afforded the opportunity to testify at another hearing before another Veterans Law Judge, but declined.  

The issues of entitlement to service connection for a cervical spine disability, left wrist disability, bilateral shoulder disability, bilateral knee disability, and left arm disability are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection for a cervical spine disability and wrist disability on the basis that an injury to the neck and wrist were not shown during a period of ACDUTRA.  

2.  The Veteran did not appeal the January 1991 denial of service connection for a cervical spine disability and wrist disability, and no new and material evidence was received within one year of the rating decision.  

3.  Since the January 1991 rating decision, the Veteran has submitted evidence that suggests the neck and wrist injuries occurred during a period of ACDUTRA in July 1980.  


CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied service connection for a cervical spine disability and wrist disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen service connection for a left wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is reopening service connection for a cervical spine disability and left wrist disability, and remanding the remaining issues for additional development; therefore, no discussion regarding VCAA notice or assistance duties is required at this time.

Reopening Service Connection for Neck and Left Wrist Disabilities 

The Veteran seeks to reopen service connection for a cervical spine disability and left wrist disability (claimed as a nerve condition).  Service connection for cervical spine and left wrist disabilities were denied in a January 1991 rating decision on the basis that the disabilities were not related to a period of ACDUTRA.  Because the Veteran did not appeal this decision, and no new and material evidence was received within one year of the rating decision, the previous denial of service connection became final.  38 C.F.R. §§ 3.104, 3.156(b).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been received in this matter.  See Jackson v. Principi, 	 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Board has reviewed the evidence received since the January 1991 rating decision and finds that it qualifies as new and material evidence to warrant reopening of service connection for cervical spine and left wrist disabilities.  After the January 1991 rating decision, the Veteran testified at the November 2013 Board hearing and provided multiple statements indicating that in 1980, while on ACDUTRA, she was pushed off the back of a two and a half ton truck and fell five feet injuring her low back, wrist, and neck.  Additionally, the Veteran provided a November 2013 letter from her treating physician, who reported that the Veteran stated the initial injuries to her neck and wrist started after the in-service 1980 fall.  Furthermore, review of VA treatment records show a medical history of a neck fusion and ulnar translation after an in-service fall.  See November 2008 VA treatment records.  

The Board finds that this evidence, received after the January 1991 rating decision is new.  The evidence is new because it was not before the rating board at the time of the original 1991 denial, and it is neither cumulative nor redundant of evidence previously considered by the RO.  Further, the evidence is material as it relates to an unsubstantiated fact necessary to substantiate the claim; namely, the question of whether the current neck and wrist disabilities are related to an injury that occurred during a period of ACDUTRA.  38 C.F.R. § 3.304 (2015).  

As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material, so the requirements to reopen the claim for service connection for migraines under 38 C.F.R. § 3.156(a) have been satisfied.  


ORDER

New and material evidence having been received, reopening of service connection for a cervical spine disability is granted. 

New and material evidence having been received, reopening of service connection for a left wrist disability is granted.   


REMAND

This matter was previously remanded by the Board in an April 2014 decision to obtain additional private treatment records from the treating physician and the in-home support service caregiver, which have not been obtained.  

The Veteran testified at the November 2013 Board hearing that she has been treated at the Loma Linda Seventh Day Adventist Hospital, which is a private institution separate from the Loma Linda VA Medical Center.  Review of the record shows that the Veteran submitted an authorization and consent to release of medical records for Dr. D. Fukuda in October 2009; however, only one attempt was made to retrieve these records.  Furthermore, in the November 2013 letter (that contains 
Dr. Fukuda's address), Dr. Fukuda specifically states he received no requests for the Veteran's medical records during the pendency of the appeal.  The Veteran additionally submitted a letter from her in-home caregiver, Ms. [redacted] (which contains her address), whose records have not yet been obtained.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders," and imposes upon the Secretary "a concomitant duty to ensure compliance with the terms of the remand."  See also D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, the Board finds a remand is necessary to attempt to obtain the private treatment records.  

Accordingly, the issues of service connection for a cervical spine disability, left wrist disability, left arm disability, bilateral shoulder disability, and bilateral knee disability are REMANDED for the following action:

1.  Contact the Veteran and request she identify the names, addresses, and approximate dates of treatment of any treatment received regarding the disabilities on appeal, specifically for Dr. D. Fukuda, the Loma Linda Seventh Day Adventist Hospital, and Ms. [redacted], the Home Caregiver through Home Support Services.  

Ask the Veteran to provide copies of any private treatment records she has received with regard to treatment for the claimed disabilities.  The Veteran should be informed that authorizations to release information are specifically needed for the above listed health care providers.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


